DETAILED ACTION
Claims 1, 3-5, 7, 9-11 and 14 (filed 02/07/2021) have been considered in this action.  Claims 1, 4-5, 7, 10 and 14 have been amended.  Claims 3, 9 and 11 have been presented in the same format as previously presented.  Claims 2, 6, 8 and 12-13 have been canceled.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 5, filed 02/07/2021, with respect to rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 2, filed 02/07/2021, with respect to rejection of claims 1-4, 6-7 and 10-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-7 and 10-14 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication from Peter Thompson (Reg. No. 77,540) on 02/24/2021 after performing an interview on 02/23/2021 which presented these claims.
The application has been amended as follows: 

Replace Claim 1 with the following:
A method of controlling power output of a wind power plant (WPP) including a plurality of wind turbine generators (WTGs), the method comprising:
	determining that overboosting is required for the WPP to meet a power demand at the WPP, wherein overboosting comprises producing, using kinetic energy from a wind turbine component 
	determining a set of WTGs of the plurality of WTGs, wherein each WTG of the set of WTGs has a respective amount of maximum overboost capacity;
	generating an equalized overboost reference by dividing [[the]] an overboost set point of the WPP by [[the]] a count of WTGs included in the set of WTGs;

	allocating the determined amounts of maximum overboost capacity to the respective WTGs of the first subset, and 
	updating a remaining overboost amount corresponding to the WPP;
	upon determining that a respective amount of maximum overboost capacity for a second subset of WTGs of the set of WTGs is greater than the equalized overboost reference, allocating the updated remaining overboost amount to the respective WTGs of the second subset, wherein WTGs of the first subset of WTGs are not included in the second subset of WTGs; and
	generating control signals 

Replace Claim 3 with the following:
The method of claim 1, wherein the is based on wind conditions at the [[WTG]] set of WTGs and represents a theoretical maximum amount of overboost, and [[a]] the remaining overboost amount is based on 


Cancel Claim 4.

Replace Claim 7 with the following:
The method of claim 1, wherein each WTG of the set of WTGs has a respective amount of remaining overboost capacity, wherein generating the equalized overboost reference comprises dividing the overboost set point by a total of the 
	for each WTG of the set of WTGs:
	multiplying the equalized overboost reference by the amount of remaining overboost capacity of the WTG; and
	allocating the multiplication result to the WTG,
	wherein generating the control signals comprises generating overboost reference signals signaling each WTG of the set of WTGs to increase its power output through overboosting by the corresponding allocated multiplication result amount.



Replace Claim 10 with the following:

A control arrangement for controlling power output of a wind power plant (WPP) including a plurality of wind turbine generators (WTGs), the control arrangement comprising:
	one or more computer processors;
	an overboost determination module configured to:
	determine whether overboosting is required for the WPP based on a received demand signal and environmental data, wherein overboosting comprises producing, using kinetic energy from a wind turbine component, a power output that exceeds a power output that is available from ambient wind conditions, and
	generate an overboost set point for the WPP; 
	an overboost reference generation module configured to:
receive the overboost set point from the overboost determination module, 
	determine a set of WTGs of the plurality of WTGs, wherein each WTG of the set of WTGs has a respective amount of maximum overboost capacity,
	generate an equalized overboost reference by dividing the overboost set point by [[the]] a count of WTGs included in the set of WTGs,

	allocate the determined amounts of maximum overboost capacity to the respective WTGs of the first subset, and 
	update a remaining overboost amount corresponding to the WPP,
	upon determining that a respective amount of maximum overboost capacity for a second subset of WTGs of the set of WTGs is greater than the equalized overboost reference, allocate the updated remaining overboost amount to the respective WTGs of the second subset, wherein WTGs of the first subset of WTGs are not included in the second subset of WTGs, and
	generate control signals 


Replace Claim 14 with the following:

The control arrangement of claim 10, wherein each WTG of the set of WTGs has a respective amount of remaining overboost capacity, wherein generating the equalized overboost reference comprises dividing the overboost set point by a total of the amounts of remaining overboost capacity for the set of WTGs, the overboost reference generation module further configured to:
	for each WTG of the set of WTGs:
	multiply the equalized overboost reference by the amount of remaining overboost capacity of the WTG; and
	allocate the multiplication result to the WTG,
	wherein the overboost reference signals signal each WTG of the set of WTGs to increase its power output through overboosting by the corresponding allocated multiplication result amount.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based upon the prior art of record and a thorough search of all relevant subject matter, no prior art reference or combination of references has been found to suggest the features relating to the forming of two distinct and mutually exclusive subsets of wind turbines that are allocated differing amount of overboost based on a comparison to an equalized overboost set point for a wind power plant.
The examiner considers overboosting to be encompassed by all processes that meet the criteria of the definition provided by claims 1 and 10.  The examiner does not consider de-rating, over-rating, or any other process by which the abilities of a turbine are reduced so that additional energy is generated by ambient wind conditions to be considered a form of overboost because overboosting, as defined by the claims, pulls energy beyond that which is ambient to each individual turbine, which in turn causes the rotational speed of the turbine to decline/decelerate.  This reduction in speed, as per the examiner’s understanding, is a hallmark feature of overboosting and inherent to any form of overboosting, or any other term that encompasses such a process because it is the conversion of kinetic energy into electrical energy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116